[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff's Motion for Summary Judgment on his application for Writ of Mandamus to enforce the hearing officers decision of November 25, 1998 is denied because there is no clear legal right stemming from that decision for Plaintiff to be awarded Title XIX medical assistance, which was subsequently denied on January 12, 1999.
Furthermore, Defendant has stated that the administrative decision is being reconsidered by the Defendant under General Statutes § 4-181a.
In view of this denial it is unnecessary to consider Defendant's Motion for Summary Judgment.
Wagner, J. Trial Judge Referee